IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


EASTERN LOGISTICS, INC.,               : No. 669 MAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (BRANDON JENKINS),               :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.